PER CURIAM:
Emerald Energy Enterprises, Inc. (Emerald) appeals the lower court’s denial of its petition for an order enjoining arbitration of its dispute with various persons, and appeals as well the lower court’s confirmation of the arbitrators’ award. We affirm.
On April 18, 1978, the court below denied Emerald’s petition for a temporary restraining order enjoining arbitration of the dispute. The court filed an opinion, on the same day, explaining the denial. Emerald filed exceptions to this denial on April 26, 1978.
On June 29, 1979, the court below entered a decree nisi denying a permanent injunction and confirming the awards of the arbitrators. Notice of the filing was given July 2, 1979. Emerald filed no exceptions to the decree nisi. The final decree was entered July 11, 1979.
Pennsylvania Rule of Civil Procedure 1518 provides:
Within ten (10) days after notice of the filing of the adjudication, exceptions may be filed by any party to rulings on objections to evidence, to statements or findings of fact, to conclusions of law, to the decree nisi or in cases where requests for findings of fact or conclusions of law have been submitted by leave of court to a failure or refusal to find any matter of fact or law substantially as requested. Each exception shall set forth a separate objection precisely and without discussion. Matters not covered by exceptions are deemed waived, unless, prior to final decree, leave is granted to file exceptions raising these matters.
*33(Emphasis added.) The matters which Emerald has attempted to raise in this appeal were never brought to the attention of the court below in exceptions to the decree nisi as required by Pa.R.Civ.P. 1518, and, therefore, have been waived.
Appeal dismissed.